Citation Nr: 0612026	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for arthritis with limitation of motion of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for an anterior cruciate ligament tear with instability of 
the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
and Waco, Texas.  In March 2005, the Board remanded the 
veteran's claims for additional development, to include 
obtaining additional medical records and a VA examination.  
That development has been completed and the case has been 
returned to Board for adjudication. 

In May 2003 the veteran perfected his appeal and elected to 
have his case decided without a hearing.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The relevant medical evidence shows that the veteran's 
service-connected right knee disability has been and 
continues to be manifested by mild osteoarthritis with no 
limitation of extension of more than 5 degrees and no 
limitation of flexion of less than 80 degrees, with 
consideration of pertinent symptoms, to include pain and 
weakness. 

3.  The veteran's service-connected right knee disability 
also includes a history of a tear of the anterior cruciate 
ligament; it has not been productive of subluxation, more 
than slight instability, or frequent periods of locking with 
effusion into the joint.



CONCLUSIONS OF LAW

1.  The scheduler criteria for the assignment of an initial 
rating in excess of 20 percent for arthritis with limitation 
of motion of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 and 5261 (2005).

2.  The scheduler criteria for the assignment of an initial 
rating in excess of 10 percent for a status-post tear of the 
anterior cruciate ligament with instability of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5257, 5258 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in January 2004 and April 2005 specifically 
notified him of the substance of VCAA's duties, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
The appellant was notified of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2004 and April 2005 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  Collectively, the January 2004 and 
April 2005 letters requested that the veteran provide the RO 
any evidence in his possession that pertained to his claims.  
In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Additionally, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided prior to the issuance of the RO decisions 
that are the subject of this appeal.  Nonetheless, the Board 
finds that prior to the RO decisions and subsequently, the 
veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for initial ratings in excess of 20 percent for 
limitation of motion of the right knee, and in excess of 10 
percent for instability of the right knee, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for an increased rating.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran was provided with the criteria for the 
potential higher ratings for his right knee disorders and, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for increased 
initial ratings, the question of an effective date for an 
increase is rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes reports of VA examinations, which were 
thorough in nature and included relevant findings adequate 
for rating purposes.  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Factual Background

The veteran contends that the limitation of motion and 
instability of the right knee are more disabling than are 
currently evaluated.  

The service medical records show that the veteran suffered an 
injury to the right knee that required repair of a torn 
anterior cruciate ligament.  He had extensive physical 
therapy.  In a rating decision dated in October 2002, the RO 
in St. Petersburg, Florida, granted service connection for a 
right knee disability, status post right knee anterior 
cruciate ligament repair, and assigned a noncompensable 
rating.  After the veteran initiated this appeal and 
underwent a November 2003 VA examination, the Waco, Texas, RO 
assigned a 20 percent rating for "status post right knee 
anterior cruciate ligament repair" under Diagnostic Code 
5260, the diagnostic code for limitation of motion; and 
granted additional service connection and a 10 percent rating 
for instability of the right knee pursuant to Diagnostic Code 
5257. 
Upon a VA examination in November 2003, the veteran reported 
intermittent knee pain which he described as 2 or 3 out of 
10, which could become as intense as 5 or 6 out of 10.  
During these exacerbations the pain would cause him to limp 
and require him to avoid sporting activities.  He related 
experiencing weakness of the right knee, as well as morning 
stiffness.  The veteran stated that although he felt the knee 
would feel swollen at times, he had not observed exterior 
swelling.  He denied locking or giving way enough to cause 
falling.  He also stated that cold weather would cause an 
increase in aching that would occur approximately once or 
twice a month and last 1 to 2 days.  At the time of the 
examination he was not taking any medications.  The veteran 
would wear a knee brace when he was active, in pain or if the 
knee felt unstable. 

The examiner found evidence of residual increased instability 
of the right knee as a result of the anterior cruciate 
ligament repair.  The veteran denied frank dislocation or 
sublaxation.  The examiner indicated that there was slight 
mediolateral instability.  The veteran was able to flex the 
right knee to 110 degrees and extend to 0 degrees.  
Repetitive motion decreased flexion to 80 degrees.  On 
examination, the examiner noted a 6 cm long x 0.6 cm wide 
scar on the anterior aspect of the right knee.  It was well-
healed although slightly puckered in texture, lighter than 
surrounding tissue and slightly depressed.  The examiner 
diagnosed repair of anterior cruciate ligament tear with mild 
laxity of the medial patellar tendon and mild residuals.  
There were also lateral meniscal and medical menisci changes 
consistent with myxoid degeneration as well as bone 
contusions involving the lateral tibial plateau and the 
medical aspect of the lateral femoral condyle, with articular 
cartilage defects involving the lateral femoral condyle.  He 
found that the veteran experienced minimal to moderate 
residuals of the in-service injury.  The examiner opined that 
the functional impairment resulting from his right knee 
condition was mild to moderate.  

May 2003 VA post-service medical reports show that the 
veteran presented complaints of intermittent swelling, a 
clicking sound in the knee and pain on the lateral side of 
the knee.  He also complained that his knee had been giving 
way  and had almost caused him to fall.  On examination, 
there was no evidence of swelling and the clinician indicated 
that the Anterior Drawer test was negative.  An x-ray of the 
right knee revealed mild osteoarthritis.

A VA examination report dated in September 2005 reflects 
findings consistent with those of the November 2003 VA 
examination report.  The veteran complained of increased pain 
during cold weather.  He also stated that as a result of his 
right knee condition he had missed one day of work in the 
previous year.  The examiner indicated that assistive devices 
were not necessary for walking.  Additional findings included 
complaints of the knee giving way, instability, pain, 
stiffness, weakness, flare-ups of joint disease with limping 
and swelling.  Flexion of the right knee was to 130 degrees 
with no additional limitation of motion on repetitive use.  
Extension was to 0 degrees.  There was no joint ankylosis or 
inflammatory arthritis.  The examiner indicated that there 
was tenderness and crepitus in the right knee.  There was no 
evidence of instability.  His condition was described as 
moderately disabling in relation to exercise, sports and 
recreational activities.  

Laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities are to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119(1999).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, whereas limitation 
of flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.  

Limitation of extension of a knee to 10 degrees is rated 10 
percent.  Limitation of extension to 15 degrees is rated 20 
percent, and limitation of extension to 20 degrees warrants a 
30 percent evaluation.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004. 

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Analysis

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected arthritis of the right 
knee with limitation of motion is not manifested by findings 
that support the assignment of an initial or staged rating in 
excess of 20 percent.  The relevant clinical and X-ray 
evidence shows that his right knee disorder is productive of 
mild osteoarthritis, pain, weakness, intermittent swelling 
and his knee giving way (instability).  In addressing the 
issue of arthritis and limitation of motion, however, the 
medical evidence shows full extension and limitation of 
flexion of no less than 80 degrees, with consideration of 
pain and weakness.  The Board specifically notes that a 
November 2003 VA examination report noted that the veteran 
had normal extension (zero degrees) and was able to flex the 
right knee to 110 degrees.  Repetitive motion decreased 
flexion to 80 degrees.  Additionally, the VA examination 
report dated in September 2005 reflects that flexion of the 
right knee was to 130 degrees with no additional limitation 
of motion on repetitive use.  Extension was again normal.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
However, given the range of motion findings noted above, an 
evaluation in excess of 20 percent is clearly not warranted 
under the range of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  The range of motion findings 
do not support separate compensable ratings based upon 
limitation of flexion and extension.  See VAOPGCPREC 9-2004.  
Thus, under the applicable rating criteria, the veteran's 
current 20 percent rating takes into account the his 
arthritis and the degree of limitation of motion shown.  38 
C.F.R. §§ 4.40, 4.45; Deluca, supra.  

There is no objective medical evidence to show that pain or 
flare-ups of pain results in any additional limitation of 
motion of the right knee to a degree that supports a rating 
in excess of 10 percent or separate compensable ratings based 
upon limitation of extension and flexion.  Despite the 
veteran's subjective complaints, there is no competent 
evidence to show that weakness, fatigue or incoordination 
results in such a degree of limitation of motion.  38 C.F.R. 
§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet App 202 (1995).  
As noted above, repetitive movements of the knee did not 
result in any loss of extension or loss of flexion less than 
80 degrees.   Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
knee flexion must more nearly approximate to 45 degrees to 
support a 10 percent evaluation.  Considerably less flexion 
must be present to warrant a rating in excess of 20 percent.  
Id. 

Turning nest to the question of instability and consideration 
of other criteria found in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257 and 5258, upon the VA examination of November 
2003, the examiner found evidence of residual increased 
instability of the right knee as a result of the anterior 
cruciate ligament repair.  At the time the veteran denied 
frank dislocation or sublaxation.  The examiner indicated 
that the instability was slight mediolateral instability.  
(Emphasis added.)  A VA examination report dated in September 
2005 reflects that he presented complaints of the knee giving 
way and instability.  However, the examiner found no 
objective evidence of instability.  (Emphasis added.)  There 
is no objective medical evidence to show that the veteran has 
more than slight instability of the right knee and there is 
no medical evidence of subluxation.  Thus, the scheduler 
criteria for the assignment of an initial rating in excess of 
10 percent for recurrent sublaxation or lateral instability 
have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5257; 
VAOPGCPREC 23-97, VAOPGCPREC 9-98.

It is apparent that the veteran has a history of dislocation 
of semilunar cartilage.  However, the overwhelming 
preponderance of the medical evidence is against a finding of 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The Board also notes that the veteran's right knee disability 
includes a surgical scar.  A VA clinician reported upon the 
November 2003 examination that the scar was 6 cm. long and 
0.6 cm. wide on the anterior aspect of the right knee and 
that it was well-healed, although with a slightly puckered in 
texture, lighter than surrounding tissue and slightly 
depressed.  The medical evidence does not show pain or 
tenderness of the scar objectively or upon palpation.  The 
preponderance of the evidence is against a finding of a 
symptomatic scar.  Under these circumstances and given the 
nature and dimensions of the scar, a separate compensable 
rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 
7801 to 7805 (prior to and from August 30, 2002); also see 
Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board further notes that, upon VA examinations in 
November 2003 and September 2005, the veteran reported 
intermittent knee pain which he described as 2 or 3 out of 
10, which he further indicated could become as intense as 5 
or 6 out of 10, as affected by factors such as cold weather.  
During these exacerbations the pain would cause him to limp 
and require him to avoid engaging in sports or recreational 
activities.  He stated that cold weather would cause an 
increase in aching that would occur approximately once or 
twice a month and last 1 to 2 days.  The veteran also related 
weakness of the right knee, as well as morning stiffness.  
The examiner opined that the functional impairment resulting 
from the veteran's right knee condition was mild to moderate.  
In September 2005 he also stated that as a result of his 
right knee condition he had missed one day of work in the 
previous year.  The examiner indicated that assistive devices 
were not necessary for walking.  The veteran's right knee 
condition was described as moderately disabling in relation 
to exercise, sports and recreational activities.  However, 
the veteran's current 20 and 10 percent ratings take into 
account significant functional impairment.

In view of the foregoing, the Board finds that the criteria 
for an initial evaluation or staged rating in excess of 20 
percent for arthritis with limitation of motion of the right 
knee, and entitlement to an initial rating in excess of 10 
percent for instability of the right knee, have not been met.  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260 and 5261; VAOPGCPREC 
9-1998; VAOPGCPREC 9-2004.  

As the preponderance of the evidence is against the veteran's 
claims for initial ratings in excess of 20 percent for 
arthritis with limitation of motion of the right knee, and in 
excess of 10 percent for a status-post tear of the anterior 
cruciate ligament with instability of the right knee, the 
benefit of the doubt doctrine is not for application and the 
claims for higher initial or staged ratings must be denied.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's right knee 
disability, which would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  As noted 
above, the veteran indicated upon the most recent Va 
compensation examination that as a result of his right knee 
condition he had missed one day of work in the previous year.  
Under these circumstances, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 20 percent for arthritis with 
limitation of motion of the right knee is denied.

An initial rating in excess of 10 percent for a status-post 
tear of the anterior cruciate ligament with instability of 
the right knee is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


